IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00185-CV

DEBBIE ECHOLS AND RHONDA ECHOLS,
                                                            Appellants
v.

GULLEDGE & SONS, LLC,
PATRICK SIMMONS, MARTHA LYNCH,
GROESBECK ABSTRACT & TITLE CO., INC.,
AND CANNON & SIMMONS (CANNON & WILSON, PC),
                                      Appellees



                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 29,385A


                          MEMORANDUM OPINION


      Debbie Echols and Rhonda Echols filed three separate lawsuits arising out of a

1996 real estate transaction. The trial court consolidated the three lawsuits resulting in

one lawsuit, Cause No. 29,385-A, Debbie Echols and Rhonda Echols v. Gulledge and

Sons, L.L.C.; Groesbeck Abstract & Title Co., Inc., D/B/A Limestone County Title

Company; Patrick Simmons, Martha Lynch, and Cannon & Simmons (now known as
Cannon & Wilson, P.C.). The Echols filed a motion for partial summary judgment

against the defendants, and that motion was denied on April 27, 2012. On that same

day, the trial court granted the summary judgment motion of Patrick Simmons, Martha

Lynch, and Cannon & Wilson P.C. The Echols appeal from the trial court’s order

granting the summary judgment motion.

       The general rule, with a few mostly statutory exceptions, is that an appeal may

be taken only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). A judgment is final for purposes of appeal if it disposes of all pending parties

and claims in the record, except as necessary to carry out the decree. Id. When there

has not been a conventional trial on the merits, an order or judgment is not final for

purposes of appeal unless it actually disposes of every pending claim and party or

unless it clearly and unequivocally states that it finally disposes of all claims and all

parties. Lehmann v. Har-Con Corp., 39 S.W.3d at 205.

       The trial court’s April 27 Order states, “Plaintiffs shall take nothing by their

claims against Defendants Patrick Simmons, Martha Lynch, and Cannon & Wilson,

P.C.” Nothing in the Order indicates that it is a final judgment, and it did not dispose

of all the parties and claims in this case. The Echols’ claims against Gulledge and Sons,

L.L.C. and Groesbeck Abstract & Title are still pending in the trial court. Therefore, the

Order granting the motion for summary judgment of Patrick Simmons, Martha Lynch,

and Cannon & Wilson, P.C. is not a final appealable order, and this Court lacks

jurisdiction to consider this appeal.



Echols v. Gulledge & Sons, LLC                                                      Page 2
       Patrick Simmons, Martha Lynch, and Cannon & Wilson, P.C. filed a motion to

dismiss for want of jurisdiction. That motion is granted, and the appeal is dismissed.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed August 30, 2012
[CV06]




Echols v. Gulledge & Sons, LLC                                                     Page 3